         Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 1 of 12



     ALEXANDER B. TRUEBLOOD (Cal. Bar No. 150897)
 1 10940 Wilshire Boulevard, Suite 1600
     Los Angeles, California 90024
 2 Telephone: (310) 443-4139
     Facsimile: (310) 943-2255
 3
     ROBERT STEMPLER (Cal. Bar No. 160299)
 4 8200 Wilshire Blvd, Suite 200
     Beverly Hills, CA 90211-2331
 5 Telephone (323) 486-0102
     Fax: (323) 488-6895
 6
     BRANDON A. BLOCK (Cal. Bar No. 215888)
 7 433 North Camden Drive, Suite 600
     Beverly Hills, CA 90210
 8 Telephone (310) 887-1440
     Facsimile: (310) 496-1420
 9
     Attorneys for Plaintiff
10 JAGDEEP BIDWAL
11
12
13                             UNITED STATES DISTRICT COURT
14                       NORTHERN DISTRICT OF CALIFORNIA
15
     JAGDEEP S. BIDWAL,         )
16                              )           Case No: 3:17-CV-2699-LB
                                )
17              Plaintiff,      )           DECLARATION OF ALEXANDER
                                )           B. TRUEBLOOD IN SUPPORT OF
18                              )           MOTION FOR AN AWARD OF
           vs.
                                )           ATTORNEYS FEES AND COSTS
19                              )
     UNIFUND CCR PARTNERS,      )
20   UNIFUND PORTFOLIO A, LLC,  )
21   QUALL CARDOT LLP, MATTHEW ))           Date: March 7, 2019
                                            Time: 9:30 a.m.
     W. QUALL, LANG, RICHERT &  )
22   PATCH, A PROFESSIONAL      )
     CORPORATION, ELECTRONIC    )
23                              )
     DOCUMENT PROCESSING, INC., )
24   and JULIO ASCORRA,         )
                                )
25                              )
                Defendants.     )
26                              )
                                )
27                              )
28


                                                           DECL OF A TRUEBLOOD
         Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 2 of 12




 1   I, Alexander B. Trueblood, declare as follows:
 2         1. I am an attorney at law duly licensed to practice in all courts of the state
 3   of California. I have personal knowledge of the facts stated herein, and if called as
 4   a witness, would competently testify thereto. I am the attorney of record for the
 5   plaintiff Jagdeep Bidwal, along with the Robert Stempler and Brandon A. Block.
 6                          EDUCATION AND BACKGROUND
 7         2. I am the principal of the Trueblood Law Firm, and am a specialist in
 8   consumer law and class actions. I graduated with honors from the University of
 9   California, Berkeley with a B.A. in English in 1984. I obtained my J.D. from
10   UCLA Law School in 1990, and graduated with membership in the Order of the
11   Coif. I was awarded two American Jurisprudence awards, for being first in my
12   class, in the subjects of Legal Research and Writing, and Contracts. I was also
13   Chief Comments Editor of the UCLA Environmental Law Journal.
14         3. I was admitted to the California Bar in 1990. I worked at the law firm of
15   Morrison & Foerster LLP for the period 1990 through 1993 as an associate in the
16   litigation department of the Los Angeles office. I worked on complex disputes
17   between major corporations in the areas of patent law, antitrust, and insurance
18   coverage. Subsequently, I joined the firm of Love & Bosserman, specialists in
19   plaintiff’s employment and discrimination cases, as an associate in 1993. Gordon
20   Bosserman is the former managing partner of the Los Angeles office of Baker &
21   Mackenzie. At Love & Bosserman, I handled a heavy caseload of contested
22   wrongful termination, racial and gender discrimination, fraud, and unfair business
23   practices cases.
24         4. In 1996, I began working for Chavez & Gertler, LLP in San Francisco,
25   California, a nationally known plaintiff’s consumer class action firm. Mark Chavez,
26   one of the named partners, is on the Board of Directors of the National Association
27   of Consumer Advocates, and the firm is recognized as a leader in consumer class
28   actions and consumer law. Jonathan Gertler, the other partner, pioneered the first

                                           1                      DECL OF A TRUEBLOOD
         Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 3 of 12




 1   products liability claims against major needle manufacturers, on behalf of health
 2   worker victims of AIDS needlestick injuries. At Chavez & Gertler, I specialized in
 3   class action consumer litigation, on behalf of consumers, working on scores of class
 4   actions and private attorney general actions brought under California’s UDAP
 5   provision, the Unfair Competition Law. I handled several class action cases
 6   involving auto lease overcharges and abuses in force-placed insurance programs. In
 7   1999, I was offered partnership at Chavez & Gertler, but ultimately decided to
 8   depart and form my own firm, the Trueblood Law Firm.
 9         5. Starting in 2016, I expanded my law practice to encompass Washington
10   and Texas, and I became licensed in those jurisdictions at that time. The Trueblood
11   Law Firm now has offices in Washington, California, and Texas, and brings class
12   and individual cases principally in the areas of consumer finance and auto
13   repossessions.
14         6. Over the last 20 years, I have been a leader in the plaintiffs’ class action
15   consumer bar in California. I have been involved on the plaintiffs’ side in much of
16   the class action litigation in California since 1998 involving post-repossession
17   notice violations of the UCC and California’s Rees-Levering Automobile Sales
18   Finance Act. Since 1998, I have been counsel in class action and private attorney
19   general cases brought against virtually every lender in the country who operates in
20   California, for defective post-repossession notices. In 1998, I was one of the first
21   lawyers in the state to identify and prosecute these class action cases. Over the
22   course of the next two years, I filed and was primarily responsible for
23   approximately 40 such class actions against almost every major lender (including
24   Chrysler, Ford, Nissan, Toyota and GMAC) doing business in California, all of
25   whom had failed to comply with the deficiency provisions of Rees-Levering.
26         7. Since 2001, I have continued to expand my consumer class action
27   practice while heading my own law firm. At this time, I would estimate I have
28   litigated over 100 class action cases involving violations of the post-repossession

                                           2                      DECL OF A TRUEBLOOD
         Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 4 of 12




 1   notice requirements of the UCC, under state retail installment sales acts, and other
 2   consumer protection laws. The resulting settlements in the post-repossession notice
 3   cases, have almost invariably resulted in full relief to class members. The National
 4   Association of Consumer Advocates has praised these settlements in California as a
 5   landmark in consumer advocacy.
 6         8. Some examples of major consumer cases I have litigated include:
 7         Ramirez v. Toyota Motor Credit Company (Alameda Superior
 8   Court), a national class action for Vehicle Leasing Act violations for
 9   TMCC’s failure to adequately disclose the capitalized cost in leases to
10   consumers, in which TMCC’s potential exposure was in the billions of
11   dollars.
12         Vann v. Fireside Thrift (San Francisco Superior Court), a class
13   action challenging the forced-place insurance practices of Fireside Thrift
14   in connection with automobile loans, in which Fireside’s liability was in
15   the millions.
16         Mortera v. Ford Motor Credit Company (Santa Clara Superior
17   Court), a class action brought to remedy Ford Credit’s failure to provide
18   post-repossession notices in compliance with the Rees-Levering Act, in
19   which summary judgment was obtained and Ford Credit forced to pay a
20   multi-million dollar settlement to class members.
21         Wong v. Triad Financial Corporation (Los Angeles Superior Court),
22   a class action brought to obtain an injunction to stop Triad Financial from
23   impersonating police officers and making threats of arrest to tens of
24   thousands of borrowers. As a result of this case, which gained significant
25   media attention, Triad fired high-level personnel, stopped the offending
26   practice, and closed its office in California.
27         Paris v. Westlake Financial Services, Inc. (Los Angeles Superior
28   Court), a protracted class action litigation concerning violations of the

                                            3                     DECL OF A TRUEBLOOD
         Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 5 of 12




 1   Rees-Levering Automobile Sales Finance Act; the settlement resulted in
 2   full relief for the class.
 3          Willoughby v. DT Credit Corp. (Los Angeles Superior Court), a
 4   class action brought to remedy violations of the post-repossession notice
 5   requirements of the Rees-Levering Act; settlement resulted in the lender
 6   waiving $100 million in deficiency balances of class members.
 7          O’Neal v. Ford Motor Credit Company (San Diego Superior Court),
 8   also a Rees-Levering post-repossession notice class action, which settled
 9   with over $200 million in deficiency balance waiver benefits to class
10   members, and several million dollars in restitution.
11          Pryer v. DaimlerChrysler Financial Services, LLC (Riverside
12   Superior Court), which was another Rees-Levering post-repossession
13   notice class action resulting in several hundred million dollars in
14   deficiency balance waivers and restitution available for class members.
15          Bruno v. Capitol One (Los Angeles Superior Court). A Rees-
16   Levering post-repossession notice class action which settlement resulted in
17   $189 million in deficiency balance waivers for class members, and $2.1
18   million in restitution.
19          Gonzalez v. Fireside Bank (Los Angeles Superior Court). A Rees-
20   Levering post-repossession class action which settlement resulted in
21   $298.6 million in deficiency balance waivers for class members.
22          Wimberly v. Triad Financial Corp. (Orange County Superior Court).
23   Also a Rees-Levering post-repossession notice case, which involved
24   plaintiff’s victories on contested class certification and summary judgment
25   motions, and finally, a settlement which waived approximately $161
26   million in deficiency balances on behalf of over 16,000 class members.
27          Baker v. GE Finance. (U.S. District Court, Northern District of
28   California). This class action challenged GE Finance’s post-repossession

                                           4                      DECL OF A TRUEBLOOD
         Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 6 of 12




 1   notices in California. The settlement resulted in over $44 million in debt
 2   relief to the class, plus restitution.
 3          Clark v. Par, Inc. (U.S. District Court, Central District of
 4   California). This class action was brought against the largest auto
 5   repossession company in the United States, Par, Inc., alleging its failure to
 6   obtain appropriate repossession licenses. The case broke new ground in
 7   establishing that so-called “repossession forwarders” are subject to the Fair
 8   Debt Collection Practices Act.
 9          Sanai v. Saltz, 170 Cal.App.4th 746 (2009). I drafted the appellate
10   brief in this landmark consumer case, on the issue of federal preemption.
11   Prior to the decision in Sanai v. Saltz, the courts had held for years that the
12   federal Fair Credit Reporting Act preempted California’s Consumer Credit
13   Reporting Agencies Act. The court of appeals ruled that no preemption
14   existed, thus leaving California consumers finally free to seek relief under
15   the state act, which is more consumer-friendly than the FCRA.
16          Strong v. Numerica Credit Union (Yakima County Washington
17   Superior Court). This is a pending class action seeking over $5 million in
18   statutory damages on behalf of a class of Washington consumers who were
19   issued defective UCC post-repossession notices by a credit union.
20                       PLAINTIFF’S LITIGATION COSTS
21          7. My law firm has incurred $732.49 in litigation costs in this
22   matter, as set forth in the expense report attached hereto as Exhibit 1.
23                             HOURLY BILLING RATE
24          8 . My 2016-2018 hourly billing rate was $725.
25          9. I am familiar with the hourly rates charged by lawyers and law
26   firms in the Los Angeles area for non-contingent civil litigation of
27   comparable complexity. I know that my contemporaries with 28 years of
28   experience at firms like Morrison & Foerster and other major firms bill at

                                              5                    DECL OF A TRUEBLOOD
         Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 7 of 12




 1   rates ranging from $800-$1500 per hour. The 2012 “Real Rate Report”
 2   issued by TyMetrix, which is now outdated by several years, was produced
 3   by a company that manages and audits legal bills for corporate legal
 4   departments. The 2012 report found that partners at the top quartile of law
 5   firms nationwide charged an average of $900 per hour. Furthermore, the
 6   average partner billing rate for all firms surveyed in major metropolitan
 7   markets (including California) was $700. Information on this report can be
 8   found at the American Law Daily website, at
 9   http://amlawdaily.typepad.com/amlawdaily/2012/04/report-rates-keep-
10   rising.html. Thus I believe that the hourly rates requested in this
11   application are reasonable and representative of the rates charged by
12   comparable lawyers in fees-for-services cases.
13         10. A Wall Street Journal article dated February 9, 2016 found that
14   “A review of filings over the past three months in about two dozen
15   bankruptcy cases shows that senior partners routinely charge between
16   $1,200 and $1,300 an hour, with top rates at several large law firms
17   exceeding $1,400. Proskauer Rose LLP’s hourly partner billing rate has
18   climbed as high as $1,475, while Ropes & Gray LLP’s tops out at $1,450,
19   court papers show. Kirkland & Ellis LLP’s top hourly billing rate is now
20   $1,445. And rates at two firms—Akin Gump Strauss Hauer & Feld LLP
21   and Skadden, Arps, Slate, Meagher & Flom LLP—peak at $1,425 an
22   hour.” The article also noted that in a survey of in-house legal
23   departments by BTI Consulting Group, 38% of respondents had paid more
24   than $1,000 an hour for a lawyer, and the highest rate those in the survey
25   paid was $1,600 an hour. A true and correct copy of the WSJ article is
26   attached hereto as Exhibit 3.
27         11. My hourly rates have been regularly approved by the courts. For
28   example:

                                           6                      DECL OF A TRUEBLOOD
         Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 8 of 12




 1
 2         •. In January, 2017, in Tan v. Wheels Financial Group, Inc.,
 3   (Alternative Resolution Centers, ARC Case No. 78M4930), Judge Harvey
 4   Schneider, formerly of the Los Angeles Superior Court and the founder of
 5   the LASC complex litigation program, awarded me $675 per hour in an
 6   individual consumer credit reporting case.
 7         • My 2015 hourly rate of $700 was approved as reasonable by the
 8   Hon. William Highberger of the Los Angeles Superior Court, in the matter
 9   of Jimenez v. AlaskaUSA Federal Credit Union, Case No. BC516470, on
10   September 23, 2015.
11         • My 2015 hourly rate of $700 was approved as reasonable by the
12   Hon. Andre Birotte in the United States District Court, Central District of
13   California, on February 2, 2015, in the case of Vitrano v. Santander
14   Consumer USA, Inc., Case No. 2:13-CV-02492-AB-MRW.
15         • My 2014 hourly rate of $700 was approved as reasonable by the
16   Hon. Mary Strobel in the complex department of the Los Angeles Superior
17   Court, on August 14, 2014, in the case of Wickremaratne v. Gateway One
18   Lending & Finance, Los Angeles Superior Court Case No. BC 493061.
19         • My 2013 hourly rate of $700 was approved as a reasonable market
20   rate by the Hon. Gail Andler in the complex department of the Orange
21   County Superior Court, in the case of Wimberly v. Triad Financial Corp.,
22   Case No: 30-2008-00059511, by order and judgment dated July 22, 2013.
23         • My 2012 hourly rate of $675 was approved as a reasonable
24   market rate by Judge Saundra Armstrong of the United States District
25   Court, Northern District of California, in the case of Baker v. GEMB
26   Lending, Inc., (USDC Case No. CV10-05261 SBA), by order and
27   judgment dated December 20, 2012.
28


                                          7                      DECL OF A TRUEBLOOD
         Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 9 of 12




 1           • My 2012 hourly rate of $675 was approved as a reasonable
 2   market rate by Judge Jane L. Johnson of the complex department of the
 3   Los Angeles Superior Court, in the case of Walker v. Westlake Financial,
 4   (LASC Case No. BC 436725), by order and judgment dated April 10,
 5   2012.
 6           • My 2011 hourly rate of $650 was approved as a reasonable
 7   market rate by Judge Gregory Alarcon of the Los Angeles Superior Court,
 8   in the case of Bruno v. Capital One, (LASC Case No. BC 397149), by
 9   order and judgment dated July 29, 2011.
10                          LODESTAR CALCULATION
11           12. I keep detailed, computerized time records for all of my clients.
12   It is my practice to record time contemporaneously on computer software,
13   and to enter time rounded up to the nearest one-tenth of an hour. The
14   records from my software program reflect that I spent 129.3 hours on this
15   matter. Applying my 2018 hourly rate of $725, my lodestar is therefore
16   $93,742.50 through the date of filing this motion. Attached hereto as
17   Exhibit 2 is a true and correct copy of my time records for this case kept
18   on Harvest software.
19                            LODESTAR MULTIPLIER
20           13. My firm, Robert Stempler, and Brandon Block took this case on
21   a contingent basis, thus assuming the risk of not being paid at all, and
22   resulting in an 18 month delay in payment. Because this case was hard-
23   fought and significant amounts of time had to be blocked out to complete
24   discovery and prepare for trial, I have turned down other viable cases in
25   order to devote resources to this matter.
26                                 CASE HISTORY
27           14. Attached hereto as Exhibit 3 is a true and correct copy of the
28   executed settlement agreement in this case.

                                            8                     DECL OF A TRUEBLOOD
        Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 10 of 12




 1         15. Attached hereto as Exhibit 4 is a true and correct copy of a
 2   December 8, 2010 “Declaration of Due Diligence” filed in the case of
 3   Unifund v. Bidwal, Los Angeles Superior Court Case No. 10E14426.
 4         16. Attached hereto as Exhibit 5 is a true and correct copy of a July
 5   6, 2010 collection letter produced by defendant Unifund in this action,
 6   which is addressed to plaintiff at his correct address in Union City,
 7   California.
 8         17. Attached hereto as Exhibit 6 are true and correct copies of
 9   excerpts from the Quall Cardot LLP collection log on plaintiff Jagdeep
10   Bidwal’s account, produced by defendant Matthew Quall in this action.
11         18. I have reviewed the public court files in Unifund v. Bidwal, Los
12   Angeles Superior Court Case No. 10E14426, which reveals that between
13   May, 2012 and July, 2015, the defendant collection lawyers continued
14   “serving” documents to Jagdeep Bidwal at his old Los Angeles address on
15   Kester Avenue, after their own skip tracing revealed on May 14, 2012 that
16   Bidwal actually lived in San Ramon, California. Those documents
17   included:
18         • An October 11, 2012 memorandum of costs.
19         • A March 18, 2013 bank levy.
20         • A January 12, 2015 firm change of address.
21         19. Attached hereto as Exhibit 7 are true and correct copies of
22   excerpts from the Unifund collection log on plaintiff Jagdeep Bidwal’s
23   account, produced by defendant Unifund in this action.
24         20. Attached hereto as Exhibit 8 is a true and correct copy of a June
25   5, 2017 settlement offer letter I sent to defendant Matthew Quall, before he
26   had hired counsel. I did not receive a response.
27
28


                                           9                     DECL OF A TRUEBLOOD
        Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 11 of 12




 1         21. Attached hereto as Exhibit 9 is a true and correct copy of a
 2   December 21, 2017 email I received from counsel for the EDP defendants,
 3   Steven Nimoy.
 4         22. Attached hereto as Exhibit 10 is a true and correct copy of a
 5   January 8, 2018 email I sent to counsel for the EDP defendants, Steven
 6   Nimoy. I did not receive a response.
 7         23. Attached hereto as Exhibit 11 is a true and correct copy of a
 8   January 16, 2018 letter (with exhibits are omitted for brevity), which I
 9   received from Tomio Narita, counsel for the Unifund/Quall defendants.
10         24. Attached hereto as Exhibit 12 is a true and correct copy of an
11   April 23-24, 2018 email exchange between me and Tomio Narita, counsel
12   for the Unifund/Quall defendants. I received no settlement counteroffer
13   from defendants to my April 24, 2018 email.
14         25. On May 23, 2018, I had a telephone conference call with Susan
15   Appel, Unifund’s in-house counsel since 2004, and another Unifund in-
16   house lawyer, Trudy Weiss. I explained to these lawyers that I believed
17   there was no defense to Mr. Bidwal’s case based on “bona fide error,”
18   principally because of the November 11, 2016 Unifund log entry admitting
19   it was given documents proving the bad service address, but nevertheless
20   instructed its lawyers to try to extort exactly the amount of the unlawful
21   bank levy from plaintiff. See Exhibit 7 hereto. I also explained some of
22   the details that showed that Mr. Bidwal had suffered emotional distress as
23   a result of the levy and unlawful judgment. These lawyers said they would
24   consider what I had said, but never made any settlement offer. The parties
25   proceeded to mediation, which Ms. Weiss attended as Unifund’s
26   representative, and the mediation failed.
27         26. On June 14, 2018, the parties attended mediation in San
28   Francisco. The process server defendants, Ascorra and Williams, failed to

                                          10                     DECL OF A TRUEBLOOD
        Case 3:17-cv-02699-LB Document 113 Filed 01/28/19 Page 12 of 12




 1   appear personally, despite having being specifically ordered to do so in
 2   April, 2018. Right before the mediation began, Unifund’s process server
 3   appeared and served Mr. Bidwal personally with the summons and
 4   complaint in the state court action, apparently to deliver an intimidating
 5   “message.” In my opinion, this reckless tactic created bitterness that
 6   impeded reaching a settlement that day.
 7         27. Attached hereto as Exhibit 13 is a true and correct copy of a
 8   settlement email exchange in July, 2018 between me and defense counsel
 9   Tomio Narita.
10         28. Attached hereto as Exhibit 14 is a true and correct copy of the
11   settlement agreement which plaintiff reached with defendant Jacobbi
12   Williams in this matter.
13         29. Attached hereto as Exhibit 15 is a true and correct copy of a
14   settlement email exchange dated September 14, 2018, between me and
15   defense counsel Tomio Narita.
16         30. Attached hereto as Exhibit 16 is a true and correct copy of a
17   September 29, 2016 writ of execution filed by the Unifund/Quall
18   defendants in the state court debt collection case.
19         Executed on January 28, 2019. I declare under penalty of perjury
20   under the laws of the State of California that the foregoing is true and
21   correct.
22
23                                                 /s/ Alexander B. Trueblood
24                                                 Alexander B. Trueblood
25
26
27
28


                                          11                      DECL OF A TRUEBLOOD
